DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest An optical path shifting device comprising:
an optical member having a shape of a rectangular plate and on which incident light is incident;
a holding frame holding the optical member;
a support part supporting the holding frame in a swingable state; and
an actuator causing the holding frame to swing, wherein
the optical member has a first corner part and a second corner part opposite each other, and a third corner part and a fourth corner part opposite each other in a direction intersecting a diagonal line connecting the first corner part and the second corner part,
the holding frame has a first shaft part provided at a
position opposed to the first corner part, and a second shaft part provided at a position opposed to the second corner part,

the holding frame is connected to the support part by the first shaft part and the second shaft part, and
the actuator is arranged at a position opposed to the third corner part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



WCD